UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE THREE-MONTH PERIODS ENDED MARCH 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of March 31 , 2017 and 2016 , the related consolidated statements of comprehensive income for the three-month periods ended March 31, 2017 and 2016 and consolidated statements of changes in equity and cash flows for the three-month periods ended March 31, 2017 and 2016 . These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were reviewed by other independent accountants. Our review, insofar as it related to the investments accounted for under the equity method balances of NT$6,653 million and NT$6,386 million, which represented 1.75% and 1.85% of the total consolidated assets as of March 31, 2017 and 2016, respectively, the related shares of investment income from the associates and joint ventures in the amount of NT$(27) million and NT$19 million, which represented (2.51)% and 62.27% of the consolidated income from continuing operations before income tax for the three-month periods ended March 31, 2017 and 2016, respectively, and the related shares of other comprehensive income from the associates and joint ventures in the amount of NT$520 million and NT$358 million, which represented (34.65)% and (70.94)% of the consolidated total comprehensive income for the three-month periods ended March 31, 2017 and 2016, respectively, are based solely on the reports of other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with the Regulations Governing the Preparation of Financial Reports by Securities Issuers and International Accounting Standards No. 34, “Interim Financial Reporting” which is endorsed and become effective by Financial Supervisory Commission of the Republic of China. /s/ Kuo, Shao-Pin /s/Chiu, Wan-Ju Ernst & Young, Taiwan April 26, 2017 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2017, December 31, 2016 and March 31, 2016 (March 31, 2017 and 2016 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes March 31, 2017 December 31, 2016 March 31, 2016 Current assets Cash and cash equivalents 6(1) $ 60,812,086 $ 57,578,981 $ 59,541,389 Financial assets at fair value through profit or loss, current 6(2), 12(7) 867,205 714,169 766,382 Notes receivable 9,290 8,029 7,473 Accounts receivable, net 6(3) 20,456,147 22,901,461 19,344,179 Accounts receivable-related parties, net 7 412,922 136,910 299,645 Other receivables 729,961 918,652 788,497 Current tax assets 21,134 38,022 26,249 Inventories, net 6(4) 16,261,544 16,997,815 15,835,597 Prepayments 10,529,368 10,851,786 3,500,764 Other current assets 1,437,158 323,769 1,808,655 Total current assets 111,536,815 110,469,594 101,918,830 Non-current assets Financial assets at fair value through profit or loss, noncurrent 6(2), 12(7) 171,700 214,735 171,700 Available-for-sale financial assets, noncurrent 6(5), 7, 22,100,514 20,415,541 23,700,996 Financial assets measured at cost, noncurrent 6(6) 2,681,254 2,760,615 3,277,224 Investments accounted for under the equity method 6(7) 9,946,574 11,375,608 12,570,015 Property, plant and equipment 6(8), 8 217,554,565 224,983,404 186,080,631 Intangible assets 6(9), 7 3,689,888 4,088,303 4,241,689 Deferred tax assets 6(22) 5,055,988 4,981,169 2,987,503 Prepayment for equipment 212,844 1,178,736 3,857,753 Refundable deposits 8 2,118,092 2,203,658 2,107,423 Other noncurrent assets-others 4,310,933 3,983,819 4,016,934 Total non-current assets 267,842,352 276,185,588 243,011,868 Total assets $ 379,379,167 $ 386,655,182 $ 344,930,698 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2017, December 31, 2016 and March 31, 2016 (March 31, 2017 and 2016 are unaudited) (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes March 31, 2017 December 31, 2016 March 31, 2016 Current liabilities Short-term loans 6(10) $ 18,841,490 $ 20,550,801 $ 7,398,308 Financial liabilities at fair value through profit or loss, current 6(11), 12(7) - 60,855 - Notes and accounts payable 6,439,021 6,854,849 6,318,663 Other payables 11,234,728 12,400,450 11,904,401 Payables on equipment 6,413,842 15,036,892 8,253,896 Current tax liabilities 2,437,018 3,183,886 2, Current portion of long-term liabilities 6(12), 6(13), 8 17,496,005 10,500,929 4, Other current liabilities 6(15) 4,008,442 3,389,800 966,493 Total current liabilities 66,870,546 71,978,462 41,630, Non-current liabilities Bonds payable 6(12) 35,360,024 34,481,505 41,722,098 Long-term loans 6(13), 8 26,952,363 26,247,187 6,998,741 Deferred tax liabilities 6(22) 1,667,510 1,842,272 1,665,596 Net defined benefit liabilities, noncurrent 3,965,540 3,968,894 3,891,667 Guarantee deposits 462,616 491,089 500,735 Other noncurrent liabilities-others 6(15), 9(5) 27,419,385 28,904,149 20,076,678 Total non-current liabilities 95,827,438 95,935,096 74,855,515 Total liabilities 162,697,984 167,913,558 116,486,361 Equity attributable to the parent company Capital 6(16) Common stock 126,243,187 126,243,187 127,581,329 Additional paid-in capital 6(12), 6(16) Premiums 36,862,383 36,862,383 37,253,121 Treasury stock transactions 1,744,988 1,744,988 1,509,386 The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 578,538 707,386 707,386 Share of changes in net assets of associates and joint ventures accounted for using equity method 101,611 110,214 109,540 Stock options 1,572,121 1,572,121 1,572,121 Other 658,424 - 542,941 Retained earnings 6(16) Legal reserve 9,070,841 9,070,841 7,725,978 Unappropriated earnings 40,102,697 38,584,335 43,184,269 Other components of equity Exchange differences on translation of foreign operations 63,437 795,936 Unrealized gains or losses on available-for-sale financial assets 8,636,365 6,340,040 9,313,317 Treasury stock 6(16) (4,719,037) (4,719,037) (3,825,606) Total equity attributable to the parent company 215,733,761 216,579,895 226,469,718 Non-controlling interests 6(16) 947,422 2,161,729 1,974,619 Total equity 216,681,183 218,741,624 228,444,337 Total liabilities and equity $ 379,379,167 $ 386,655,182 $ The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the three-month periods ended March 31, 2017 and 2016 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the three-month periods ended March 31, Notes 2017 2016 Operating revenues 6(17), 7, 14 Sales revenues $ 36,339,301 $ 33,293,837 Less: Sales returns and discounts (351,206) (346,906) Net sales 35,988,095 32,946,931 Other operating revenues 1,429,855 1,457,148 Net operating revenues 37,417,950 34,404,079 Operating costs 6(4), 6(14), 6(18), 14 Costs of goods sold (28,942,845) (28,810,582) Other operating costs (1,046,655) (559,504) Operating costs (29,989,500) (29,370,086) Gross profit 7,428,450 5,033,993 Operating expenses 6(14), 6(18), 7, 14 Sales and marketing expenses (1,170,631) (1,009,482) General and administrative expenses (1,050,082) (970,435) Research and development expenses (3,990,916) (3,084,628) Subtotal (6,211,629) (5,064,545) Net other operating income and expenses 6(15), 6(19), 14 154,002 14,104 Operating income (loss) 1,370,823 (16,448) Non-operating income and expenses Other income 6(20) 54,332 99,470 Other gains and losses 6(20), 7, 14 668,476 396,799 Finance costs 6(8), 6(20) (559,279) (181,909) Share of profit or loss of associates and joint ventures 6(7), 14 50,040 (100,425) Exchange loss, net 12 (516,947) (167,398) Subtotal (303,378) 46,537 Income from continuing operations before income tax 1,067,445 30,089 Income tax benefit 6(22), 14 429,580 49,091 Net income 1,497,025 79,180 Other comprehensive income (loss) 6(21) Items that may be reclassified subsequently to profit or loss Exchange differences on translation of foreign operations (5,365,128) (1,161,341) Unrealized gain (loss) on available-for-sale financial assets 1,703,260 331,137 Share of other comprehensive income (loss) of associates and joint ventures 6(7) 613,647 294,300 Income tax related to items that may be reclassified subsequently 6(22) 50,935 (47,320) Total other comprehensive income (loss), net of tax (2,997,286) (583,224) Total comprehensive income (loss) $ (1,500,261) $ (504,044) Net income attributable to: Stockholders of the parent $ 2,286,020 $ 209,632 Non-controlling interests (788,995) (130,452) $ 1,497,025 $ 79,180 Comprehensive income (loss) attributable to: Stockholders of the parent $ (599,449) $ (356,519) Non-controlling interests (900,812) (147,525) $ (1,500,261) $ (504,044) Earnings per share (NTD) 6(23) Earnings per share-basic $ 0.19 $ 0.02 Earnings per share-diluted $ 0.18 $ 0.02 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the three-month periods ended March 31, 2017 and 2016 (Expressed in Thousands of New Taiwan Dollars) Equity Attributable to the Parent Company Capital Retained Earnings Other Components of Equity Notes Common Stock Additional Paid-in Capital Legal Reserve Unappropriated Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Treasury Stock Total Non- Controlling Interests Total Equity Balance as of January 1, 2016 6(16) $ 127,581,329 $ 41,651,569 $ 7,725,978 $ 42,981,664 $ 1,978,583 $ 8,696,821 $ (3,825,606) $ 226,790,338 $ 2,027,065 $ 228,817,403 Net income for the three-month ended March 31, 2016 6(16) - - - 209,632 - - - 209,632 (130,452) 79,180 Other comprehensive income (loss), net of tax for the three-month ended March 31, 2016 6(16), 6(21) - (1,182,647) 616,496 - (566,151) (17,073) (583,224) Total comprehensive income (loss) - - - 209,632 (1,182,647) 616,496 - (356,519) (147,525) (504,044) Share of changes in net assets of associates and joint ventures accounted for using equity method - 176 - 176 - 176 The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 6(16) - 1,567 - 1,567 (6,595) (5,028) Changes in subsidiaries' ownership 6(16) - - - (7,027) - - - (7,027) 101,674 94,647 Others - 41,183 - 41,183 - 41,183 Balance as of March 31, 2016 6(16) $ 127,581,329 $ 41,694,495 $ 7,725,978 $ 43,184,269 $ 795,936 $ 9,313,317 $ (3,825,606) $ 226,469,718 $ 1,974,619 $ 228,444,337 Balance as of January 1, 2017 6(16) $ 126,243,187 $ 40,997,092 $ 9,070,841 $ 38,584,335 $ 63,437 $ 6,340,040 $ (4,719,037) $ 216,579,895 $ 2,161,729 $ 218,741,624 Net income for the three-month ended March 31, 2017 6(16) - - - 2,286,020 - - - 2,286,020 (788,995) 1,497,025 Other comprehensive income (loss), net of tax for the three-month ended March 31, 2017 6(16), 6(21) - (5,181,794) 2,296,325 - (2,885,469) (111,817) (2,997,286) Total comprehensive income (loss) - - - 2,286,020 (5,181,794) 2,296,325 - (599,449) (900,812) (1,500,261) Share of changes in net assets of associates and joint ventures accounted for using equity method - (8,603) - (8,603) - (8,603) The differences between the fair value of the consideration paid or received from acquiring or disposing subsidiaries and the carrying amounts of the subsidiaries 6(16) - (128,848) - (128,848) (1,099,544) (1,228,392) Changes in subsidiaries' ownership 6(16) - - - (767,658) - - - (767,658) 31,608 (736,050) Others 6(16) - 658,424 - 658,424 754,441 1,412,865 Balance as of March 31, 2017 6(16) $ 126,243,187 $ 41,518,065 $ 9,070,841 $ 40,102,697 $ (5,118,357) $ 8,636,365 $ (4,719,037) $ 215,733,761 $ 947,422 $ 216,681,183 The accompanying notes are an integral part of the consolidated financial statements . 6 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2017 and 2016 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2017 2016 Cash flows from operating activities: Net income before tax $ 1,067,445 $ 30,089 Adjustments to reconcile net income before tax to net cash provided by operating activities: Depreciation 12,724,140 12,095,554 Amortization 567,998 569,849 Bad debt reversal - (105) Net gain of financial assets and liabilities at fair value through profit or loss (152,695) Interest expense 526,683 156,352 Interest income (54,332) (99,470) Share of loss (profit) of associates and joint ventures 100,425 Gain on disposal of property, plant and equipment (20,143) Gain on disposal of investments (222,621) Impairment loss on financial assets 286,763 90,164 Exchange gain on financial assets and liabilities (107,604) Amortization of deferred government grants (8,825) Income and expense adjustments 12,287,144 12,400,881 Changes in operating assets and liabilities: Financial assets and liabilities at fair value through profit or loss 229,249 (18,869) Notes receivable and accounts receivable 1,895,141 (409,382) Other receivables 135,112 (185,107) Inventories 454,446 1,739,624 Prepayments (248,558) (1,375,286) Other current assets (1,148,773) (703,013) Notes and accounts payable (292,879) 395,732 Other payables (1,002,785) (110,847) Other current liabilities 611,469 2,854 Net defined benefit liabilities (3,354) 866 Other noncurrent liabilities-others (48,952) (26,678) Cash generated from operations 13,934,705 11,740,864 Interest received 61,994 108,467 Dividend received 1,614 - Interest paid (236,483) (207,927) Income tax paid (451,019) (243,200) Net cash provided by operating activities 13,310,811 11,398,204 (continued) 7 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three-month periods ended March 31, 2017 and 2016 (Expressed in Thousands of New Taiwan Dollars) For the three-month periods ended March 31, 2017 2016 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss $ - $ Proceeds from disposal of financial assets at fair value through profit or loss - 167,580 Acquisition of available-for-sale financial assets (45,468) Proceeds from disposal of available-for-sale financial assets 701,216 642,088 Acquisition of financial assets measured at cost (14,733) - Proceeds from disposal of financial assets measured at cost - 518,588 Proceeds from disposal of investments accounted for under the equity method 1,979,758 - Increase in prepayment for investments (49,733) (38,716) Proceeds from capital reduction 434 5,637 Acquisition of property, plant and equipment (20,487,126) Proceeds from disposal of property, plant and equipment 32,235 20,482 Increase in refundable deposits (15,110) (284,795) Decrease in refundable deposits 87,952 743,430 Acquisition of intangible assets (378,343) (452,361) Government grants related to assets acquisition - 51,271 Increase in other noncurrent assets-others (34,530) Decrease in other noncurrent assets-others 1,079 134,657 Net cash used in investing activities (19,251,913) Cash flows from financing activities: Increase in short-term loans 5,110,415 2,072,462 Decrease in short-term loans (14,832) Proceeds from bonds issued 8,300,000 - Bonds issuance costs (9,510) - Proceeds from long-term loans 2,257,600 2,000,000 Repayments of long-term loans (3,148,277) Increase in guarantee deposits 1,009 2,262 Decrease in guarantee deposits (561) (2,464) Increase in other financial liabilities - 13,634,108 Acquisition of subsidiaries (1,228,392) (5,028) Change in non-controlling interests - 60 Net cash provided by financing activities 7,845,394 14,538,291 Effect of exchange rate changes on cash and cash equivalents (433,626) Net increase in cash and cash equivalents 3,233,105 6,250,956 Cash and cash equivalents at beginning of period 57,578,981 53,290,433 Cash and cash equivalents at end of period $ 60,812,086 $ 59,541,389 The accompanying notes are an integral part of the consolidated financial statements. 8 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS For the Three-Month Periods Ended March 31 , 2017 and 2016 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) 1. HISTORY AND ORGANIZATION United Microelectronics Corporation (UMC) was incorporated in Republic of China (R.O.C.) in May 1980 and commenced operations in April 1982. UMC is a full service semiconductor wafer foundry, and provides a variety of services to satisfy customer needs. UMC’s ordinary shares were publicly listed on the Taiwan Stock Exchange (TWSE) in July 1985 and its American Depositary Shares (ADSs) were listed on the New York Stock Exchange (NYSE) in September 2000. 2. DATE AND PROCEDURES OF AUTHORIZATION OF FINANCIAL STATEMENTS FOR ISSUE The consolidated financial statements of UMC and its subsidiaries (“the Company”) were authorized for issue in accordance with a resolution of the Board of Directors’ meeting on April 26, 2017. 3. NEWLY ISSUED OR REVISED STANDARDS AND INTERPRETATIONS a. The Company applied for International Financial Reporting Standards, International Accounting Standards, and Interpretations issued, revised or amended which are recognized by Financial Supervisory Commission (“FSC”) and become effective for annual periods beginning on or after January 1, 2017. The nature and the impact of each new standard and amendment have no material effect on the Company. b. Standards issued by International Accounting Standards Board (IASB) but not yet endorsed by FSC (the effective dates are to be determined by FSC) are listed below: No. The projects of Standards or Interpretations Effective for annual periods beginning on or after IFRS 15 Revenue from Contracts with Customers January 1, 2018 IFRS 9 Financial Instruments January 1, 2018 IFRS 10 and IAS 28 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture - IFRS 16 Leases January 1, 2019 IAS 12 Recognition of Deferred Tax Assets for Unrealized Losses January 1, 2017 IAS 7 Disclosure Initiative January 1, 2017 IFRS 2 Share-based Payment January 1, 2018 IFRS 4 Applying IFRS 9 Financial Instruments with IFRS 4 Insurance Contracts January 1, 2018 IAS 40 Transfers of Investment Property January 1, 2018 Improvements to International Financial Reporting Standards (2014 - 2016 cycle) IFRS 1 First-time Adoption of International Financial Reporting Standards January 1, 2018 IFRS 12 Disclosure of Interests in Other Entities January 1, 2017 IAS 28 Investments in Associates and Joint Ventures January 1, 2018 IFRIC 22 Foreign Currency Transactions and Advance Consideration January 1, 9 The potential effects of adopting the standards or interpretations issued by IASB but not yet endorsed by FSC on the Company’s financial statements in future periods are summarized as below: (1) IFRS 15 “Revenue from Contracts with Customers” with its
